 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   CARLOS DIAZ,                         )   Case No. ED CV 15-2355-SVW (SP)
12                                        )
                          Petitioner,     )
13                                        )   ORDER ACCEPTING FINDINGS AND
                    v.                    )   RECOMMENDATION OF UNITED
14                                        )   STATES MAGISTRATE JUDGE
     JOHN SOTO, Warden,                   )
15                                        )
                          Respondent.     )
16                                        )
     ___________________________          )
17
18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on
19 file, and the Report and Recommendation of the United States Magistrate Judge. No
20 objections to the Report and Recommendation have been filed within the time
21 allowed. The Court accepts the findings and recommendation of the Magistrate
22 Judge.
23          IT IS THEREFORE ORDERED that Judgment will be entered denying the
24 Petition and dismissing this action with prejudice.
25
26 DATED: __________________
           January 31, 2019                     _____________________________
27                                              HONORABLE STEPHEN V. WILSON
                                                UNITED STATES DISTRICT JUDGE
28
